Case 14-14924        Doc 58     Filed 04/22/19     Entered 04/22/19 15:50:05          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 14924
         Fern Toleda Thomas

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/22/2014.

         2) The plan was confirmed on 08/26/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/26/2014, 10/13/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/07/2015.

         5) The case was Completed on 11/26/2018.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $302,172.18.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-14924             Doc 58         Filed 04/22/19    Entered 04/22/19 15:50:05                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $22,983.00
           Less amount refunded to debtor                                 $33.88

 NET RECEIPTS:                                                                                           $22,949.12


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,241.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $952.77
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,193.77

 Attorney fees paid and disclosed by debtor:                         $759.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 AAA Checkmate LLC                       Unsecured           0.00      4,174.36         4,174.36        205.09         0.00
 AAA Checkmate LLC                       Unsecured           0.00           NA               NA            0.00        0.00
 AAA Checkmate LLC                       Unsecured           0.00           NA               NA            0.00        0.00
 American InfoSource LP as Agent         Unsecured           0.00        616.13           616.13          30.27        0.00
 AMS Servicing LLC                       Unsecured     99,107.00            NA               NA            0.00        0.00
 AT&T Mobility II LLC                    Unsecured           0.00         66.64            66.64           3.27        0.00
 Brother Loan & Finance                  Unsecured      1,000.00       2,560.35         2,560.35        125.79         0.00
 Capital One Bank                        Unsecured           0.00      2,409.34         2,409.34        118.37         0.00
 Capital One Bank USA NA                 Unsecured      2,370.00            NA               NA            0.00        0.00
 Cerastes LLC                            Unsecured      1,138.00       1,137.50         1,137.50          55.89        0.00
 Cerastes LLC                            Unsecured      1,483.00       1,483.02         1,483.02          72.86        0.00
 Check Mate                              Unsecured      1,000.00            NA               NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured         200.00        244.00           244.00          11.99        0.00
 CNAC/IL115                              Secured        6,543.00       5,913.08         5,913.08      2,082.55    1,095.26
 Consultants in Pathology                Unsecured          51.00           NA               NA            0.00        0.00
 Cook County Treasurer                   Secured             0.00           NA               NA            0.00        0.00
 Credit ONE BANK NA                      Unsecured         616.00           NA               NA            0.00        0.00
 Dish Network                            Unsecured         103.00           NA               NA            0.00        0.00
 First American Cash Advance             Unsecured           0.00          0.00             0.00           0.00        0.00
 Ford Motor Credit Company LLC           Unsecured     13,367.00     14,376.75        14,376.75         706.33         0.00
 Franciscan Alliance                     Unsecured         351.00           NA               NA            0.00        0.00
 High Tech Medical Park                  Unsecured      1,000.00            NA               NA            0.00        0.00
 Illinois Bell Telephone Company         Unsecured         495.00        495.31           495.31          24.33        0.00
 Illinois Dept Of Human Services         Unsecured      1,000.00       1,097.52         1,097.52          53.92        0.00
 Illinois Housing Development Auth       Unsecured     25,000.00            NA               NA            0.00        0.00
 Internal Revenue Service                Unsecured      1,262.00       1,020.38         1,020.38          50.13        0.00
 Internal Revenue Service                Priority       4,939.00       4,338.95         4,338.95      4,338.95         0.00
 MFG Financial                           Unsecured      1,611.00     11,898.17        11,898.17         584.56         0.00
 MTGLQ Investors LP                      Unsecured           0.00   113,738.58       113,738.58       5,587.98         0.00
 Nicor Gas                               Unsecured         953.00        911.07           911.07          44.76        0.00
 Peppercash.com                          Unsecured         806.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-14924           Doc 58    Filed 04/22/19    Entered 04/22/19 15:50:05                Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim         Claim       Principal       Int.
 Name                                 Class   Scheduled        Asserted      Allowed        Paid          Paid
 Professional Clinical Lab        Unsecured         185.00             NA           NA            0.00        0.00
 Provincetown Improvement Assoc   Secured           600.00            0.00       600.00        600.00         0.00
 Quantum3 Group                   Unsecured         441.00          441.54       441.54          21.69        0.00
 St. James Health Center          Unsecured         258.00             NA           NA            0.00        0.00
 State Farm Mutual                Unsecured     21,842.00              NA           NA            0.00        0.00
 US Dept of Education             Unsecured     56,843.00       59,868.83     59,868.83      2,941.36         0.00
 Village of Calumet Park          Unsecured         100.00             NA           NA            0.00        0.00
 Vistana Development, Inc.        Secured        3,804.00              NA           NA            0.00        0.00
 Zalutsky & Pinski Ltd            Unsecured      1,380.00              NA           NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim            Principal               Interest
                                                              Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00              $0.00                $0.00
       Mortgage Arrearage                                        $0.00              $0.00                $0.00
       Debt Secured by Vehicle                               $5,913.08          $2,082.55            $1,095.26
       All Other Secured                                       $600.00            $600.00                $0.00
 TOTAL SECURED:                                              $6,513.08          $2,682.55            $1,095.26

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00              $0.00                 $0.00
        Domestic Support Ongoing                                 $0.00              $0.00                 $0.00
        All Other Priority                                   $4,338.95          $4,338.95                 $0.00
 TOTAL PRIORITY:                                             $4,338.95          $4,338.95                 $0.00

 GENERAL UNSECURED PAYMENTS:                            $216,539.49           $10,638.59                  $0.00


 Disbursements:

          Expenses of Administration                             $4,193.77
          Disbursements to Creditors                            $18,755.35

 TOTAL DISBURSEMENTS :                                                                          $22,949.12




UST Form 101-13-FR-S (9/1/2009)
Case 14-14924        Doc 58      Filed 04/22/19     Entered 04/22/19 15:50:05            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
